DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 9, 18 and 27-30 are withdrawn as being directed to a non-elected species or non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-17 and 19-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
	Nature of the invention.  The claims are drawn to a method of recovering viable phage from a crude phage preparation, wherein the method comprises the steps of:
	a) adding the crude phage preparation to an active filtration system comprising a size exclusion filter, wherein said filter comprises a pore size smaller than a size of the phage contained within the crude phage preparation; 
	b) passing a series of buffers over the filter, wherein said series of buffers comprise: 
		1) a buffer that disrupts ionic protein interactions; 
		2) a buffer that disrupts hydrophobic/hydrophilic interactions; and 
		3) a buffer that precipitates the phage; and 
	c) recovering said phage from the filter, wherein said recovered phage are viable.
		Working examples.  There are several working examples demonstrating the isolation of bacteriophages from lysate.  However, none of the examples demonstrate isolating bacteriophages from a lysate using only the steps recited in claim 1.  For example, the table below compares the steps recited in claim 1 to the steps that were actually performed in three of the examples in the specification.
Claim 1
Example 1
Examples 4 and 5

Centrifugation to remove large cellular debris from the supernatant
Centrifugation to remove large cellular debris from the supernatant

Filtration through a 0.88μm filter
Filtration through a 0.88μm filter

Filtration through a 0.45μm filter
Filtration through a 0.45μm filter

Filtration through a 0.22μm filter
Filtration through a 0.22μm filter
Add crude phage preparation to an active filtration system with a pore size smaller than a phage in the preparation
TFF filtration with 300kDa MWCO hollow fiber filter, TMP of 2.5 psi and <3000 1/sec shear rate.
TFF filtration with 300kDa MWCO hollow fiber filter, TMP of 2.5 psi and <3000 /sec shear rate.
Wash with a buffer that disrupts ionic protein interactions (no concentration recited)
Wash with 500nM NaCl
Wash with 500nM NaCl
Wash with a buffer that disrupts hydrophobic/hydrophilic interactions (no concentration recited)
Wash with Triton X-100
Wash with 0.1 %Triton X-100

4 washes with 1X PBS buffer
PBS washes
Wash with a buffer that precipitates the phage (no concentration recited)
5 washes with (NH4)2SO4 
Wash with Triton X-100

10 washes with 1X PBS to remove (NH4)2SO4 
PBS washes


Washes with (NH4)2SO4


PBS washes


Filtration with 100 kDa MWCO


Wash with injection grade excipient


Repeat the entire purification process due to high levels of endotoxin


It is noted that Example 2, has steps similar to Example 1 with the following changes:  500nM NaCl/1X PBS was used instead of 500 nM NaCl, and Triton X-100 + 500 nM NaCl/1X PBS was used instead of Triton X-100 alone.  It is also noted that Examples 1 and 2 recite the following at the (NH4)2SO4 precipitation step: “As the concentration of ammonium sulfate increased, the proteins (phage) precipitated out and the material in both the reservoir and in the filter connections became noticeably cloudy. By slowly increasing the concentration of (NH4)2SO4 within the high ionic strength and/or detergent washes, it was found that while aggregates were formed (i.e. the precipitated phage), large aggregates of the phage that would block passage through the hollow fiber filter can be avoided” (emphasis added).  It appears from these statements that (NH4)2SO4 is slowly added to the NaCl wash and/or the Triton X-100 wash.  This step is also not recited in claim 1. 
	Each example recites a different set of steps used to purify the bacteriophages.  In Examples 4, 5, and 6, where two Klebsiella phages and an E. coli phage were isolated, respectively, the entire purification process was repeated a second time because endotoxin levels were too high.  There is not a single example where viable phage were isolated using only the steps recited in claim 1.
	Guidance in the specification.  The specification provides no guidance regarding practice of the method recited in claim 1.  The objective of the claimed method is to isolate viable bacteriophage from a crude lysate.  However, no specifics are recited in the claim.  It is clear from the examples that a specific filtration system (TFF) was used with specific parameters (300 kDa MWCO hollow fiber filter, shear rate and pressure) along with specific buffers (500 nM NaCl1, Triton X-100, etc.) and wash steps (1X PBS) to isolate viable phages.  However, none of these parameters are recited in the claims. 
	Given the breadth of the claims, the lack of working examples, and the lack of guidance in the specification, it would require undue experimentation for one skilled in the art to practice the claimed method.
Response to Arguments
In the reply dated July 25, 2022, applicant first argues that the working examples demonstrate that claim 1 works as intended because the crude extract may be preprocessed to remove large contaminants.  Applicant’s arguments have been fully considered and not found persuasive. 
	As written, claim 1 is directed to a method of recovering viable phage from a crude phage preparation, wherein the method comprises the steps of:
	a) adding the crude phage preparation to an active filtration system comprising a size exclusion filter, wherein said filter comprises a pore size smaller than a size of the phage contained within the crude phage preparation; 
	b) passing a series of buffers over the filter, wherein said series of buffers comprise: 
		1) a buffer that disrupts ionic protein interactions; 
		2) a buffer that disrupts hydrophobic/hydrophilic interactions; and 
		3) a buffer that precipitates the phage; and 
	c) recovering said phage from the filter, wherein said recovered phage are viable.
The claimed method does not recite or require any preprocessing steps where the crude extract is filtered to remove large contaminants prior to adding the crude phage preparation to an active filtration (step (a)).  However, examples in the specification, which did yield viable phage, do include the preprocessing steps of filtering the crude extract through a 0.88μm filter followed by a 0.45μm filter followed by a 0.22μm filter.  These preprocessing (filtering) steps appear to be necessary to isolate viable phage.  There are no working examples demonstrating the isolation of viable phage using only the steps of claim 1, and applicant has not demonstrated or provided any evidence that the claimed method can yield viable phage without the preprocessing steps.  
	The objective of the claimed method is to isolate viable bacteriophage from a crude lysate.  However, no specifics are recited in the claim.  It is clear from the examples that a specific filtration system (TFF) was used with specific parameters (300 kDa MWCO hollow fiber filter, shear rate and pressure) along with specific buffers at specific concentrations/amounts (500 nM NaCl2, Triton X-100, etc.) and wash steps (1X PBS) to isolate viable phages.  However, none of these parameters or conditions are recited in the claims.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the processing step" in reference to claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
In the reply dated July 25, 2022, applicant did not address this rejection. 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that none of the examples use a concentration less than 500 nM.
        2 It is noted that none of the examples use a concentration less than 500 nM.